Citation Nr: 0201881	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to October 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing held at 
the RO on January 30, 1997.  A transcript of that hearing has 
been associated with the record on appeal.

This case was before the Board previously in January 1998 and 
October 1998 when it was remanded for additional development.  
In a November 16, 1999, decision, the Board denied the 
appellant's claim.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  On March 14, 2001, the 
Court, acting on an unopposed motion to remand the appeal, 
vacated the November 16, 1999 Board decision and remanded the 
case to the Board.

In a statement dated February 2, 1996, the appellant 
requested a hearing before a member of the Board at the RO.  
In that same statement, the appellant requested a hearing 
before a hearing officer at the RO.  On January 30, 1997, the 
appellant was afforded a hearing in front of a hearing 
officer.  A hearing before a member of the Board was never 
scheduled; however, on December 20, 2001, the appellant was 
contacted by the Board by telephone.  The appellant stated 
that he no longer desired a hearing before a member of the 
Board.



FINDINGS OF FACT

1.  The appellant was not engaged in combat with the enemy.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.

3.  There is no evidence of a psychiatric disorder in service 
or a psychosis within one year subsequent to service 
discharge, nor is there competent medical evidence relating a 
current psychiatric disorder to such service, or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

2.  An acquired psychiatric disorder, other than post-
traumatic stress disorder, was not incurred in or aggravated 
by active military duty and was not incurred within one year 
after service.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service entrance examination reported no 
history of a psychiatric disorder, nor was a psychiatric 
disorder found on examination.  The appellant injured a 
finger during a fight in December 1963, with additional 
treatment required in September 1964.  A neuropsychiatric 
examination, conducted in May 1965, reported that the 
appellant complained of irritability, tension, and did not 
want to "go back to duty."  The appellant stated that he was 
"in a fight every week" over some matter.  History revealed 
that, during high school, he had received psychiatric care 
for one year on an outpatient basis at the recommendation of 
his parents.  He stated he had not cared about anything, had 
frequently been truant, and had been apprehended for 
exploding mailboxes with cherry bombs.  The appellant 
admitted to telling occasional lies throughout his life "but 
only if I want to get out of something" and then qualified 
the statement noting that he lied "mostly when they already 
know it's a lie."  The past history of the appellant was 
considered of doubtful reliability.

Mental status examination at that time revealed the appellant 
to have been initially belligerent but later cooperative.  
His thoughts were coherent and goal directed; thought content 
revealed no special preoccupation, loosening of associations, 
or autistic thinking.  He appeared to have average 
intelligence and manifested fair judgment but was lacking in 
insight.  The impression was "inadequate personality with 
marked predisposition consisting of truancy and delinquent 
behavior in adolescence leading to recommendation for 
psychiatric consultation, defective relationship with father; 
service stress minimal (routine duties of his rate); 
impairment, marked for service."  In view of the appellant's 
"poor motivation for service together with his recent 
disciplinary action, poor quarterly marks, background history 
of acting out," it was recommended that he be discharged as 
unsuitable for service.  The neuropsychiatric service further 
stated that the appellant did not suffer from any disability 
that was the result of an incident of service or which was 
aggravated thereby.

After service discharge, the appellant was admitted to a 
private medical facility in 1966 with complaints of an 
inability to "settle down."  He noted that since his military 
discharge, he had been "quite lost and unable to decide what 
to do with himself."  On mental status examination, he was 
alert, with above average intelligence.  His speech was 
logical and ideas coherent.  There was no evidence of a 
thought disorder.  His affect was guarded and appeared 
depressed.  The impression was personality trait disturbance, 
other.  Psychological testing revealed that the appellant 
trusted no one, guarded his feelings, and acted impulsively.  
The diagnostic impression was personality disturbance.

A hospital report from a VA facility dated in 1983 indicates 
that the appellant was admitted for substance abuse.  A 
history of delirium tremors and numerous amnesia episodes was 
provided.  The appellant was admitted to a VA facility in 
February 1990, with an admitting diagnosis of alcohol 
dependence.  Mental status examination showed no evidence of 
psychosis or of suicidal or homicidal ideation.  In August 
1990, he was admitted to a VA facility with a history of 
seizures, noted as related to alcohol withdrawal, a history 
of alcohol dependence, and depression with panic attacks.  He 
was alert, oriented, and without delusions or hallucinations.  
In September 1990, the appellant was readmitted with a 
history of frequent panic attacks with agoraphobia and 
uncontrolled crying.  He reported a sleep disorder and 
described feelings of being anxious without being able to 
identify the reasons and somewhat paralyzed in mobility.  On 
examination, he was oriented in all spheres, and was lucid, 
relevant, and coherent.  He was mildly depressed.  His affect 
was full and appropriate, with no psychotic determinants.  
The diagnoses included generalized anxiety disorder, panic 
attacks in partial admission, and alcohol dependence.

VA outpatient treatment records indicate that the appellant 
sought treatment in February 1991 for alcoholism.  In March 
1991, it was noted that the appellant stopped taking his 
medication.  He was admitted to a VA medical facility in May 
1991, with complaints of depression, anxiety attacks that 
resulted in agoraphobia, unemployment, and marital problems.  
It was noted that after the appellant stopped taking his 
medication, he slipped into a depression and started to fear 
"things" irrationally.  He reported that he had been drinking 
heavily and had suicidal ideas.  It was noted that he had had 
legal trouble in the past as a result of driving while under 
the influence of alcohol.  Mental status examination revealed 
that he was oriented, with intact memory.  His level of 
intellectual functioning was in the superior range, his 
stream of thought and speech were lucid, relevant, and 
coherent, he was mildly depressed and anxious, and his affect 
was full and appropriate.  He denied any psychotic 
determinants.  While hospitalized, he was restarted on his 
medication with immediate improvement.  The final diagnoses 
included panic disorder with agoraphobia and alcoholism.

A June 1991 VA outpatient treatment record notes that the 
appellant had several social, occupational, and legal "blows" 
which he narrated with appropriate anxiety, anger, 
frustration, and mild pressure of speech.  In July 1991, he 
complained of chest pain and left arm pain.  The diagnosis 
was panic disorder.  In September 1991 the appellant was 
admitted to a VA medical facility for alcohol dependence.  
Mental status examination did not show psychotic symptoms or 
suicidal or homicidal ideation.  Memory and intellect were 
not impaired.  Diagnoses on discharge included "alcohol 
dependence continues."

The appellant was admitted to a VA medical facility in July 
1992 with complaints of being anxious, tense, uptight, 
apprehensive, and tremulous.  He stated he was having "very 
severe nightmares of the Vietnam War, very severe flashbacks 
of the Vietnam War, reliving the Vietnam War, lost close 
friends in the Vietnam War, [and] was getting depressed and 
self-medicating himself with alcohol."  On examination, the 
appellant was oriented and coherent, but irrelevant.  He had 
mood swings and depressed mood.  Insight and judgment were 
impaired; his recent memory and remote memory were fair.  
Registrational recall, counting and calculation, general 
knowledge, and abstract ability were fair.  His intelligence 
was average.  Specific stressors were not provided.  The 
assessment was post-traumatic stress disorder, delayed type 
Vietnam War, severe with affective features, and alcohol 
dependence.

In March 1993 the appellant was treated as a VA outpatient 
for problems dealing with post-traumatic stress disorder 
symptoms that caused him "to become immobile and not wanting 
to even go out of his house."  In April 1993 the appellant 
reported that his post-traumatic stress disorder was "getting 
worse and that his drinking [had] increased."  No stressors 
were reported.  In May 1993 it was noted that the appellant 
had isolated himself and become a hermit.  He had panic 
attacks and night fears.  The impression was post-traumatic 
stress disorder and depression.  No stressors were reported.  
The appellant was admitted into the substance abuse treatment 
program at a VA medical facility in June 1993.  Mental status 
examination failed to reveal evidence of psychosis; however, 
a history of bipolar disorder was noted.  A great amount of 
anxiety was reported.  Psychological testing gave the 
diagnostic impression of a passive/aggressive personality 
disorder and bipolar disorder.  The diagnoses on discharge 
were alcohol dependence, bipolar disorder, and 
passive/aggressive personality disorder.

At an August 1993 VA psychiatric examination, the appellant 
stated that while in service he injured his hand and was 
hospitalized for "a lengthy period of time."  He stated that 
he saw "a good bit of death" during his time in the hospital 
and that he had vivid nightmares of those who died and were 
in severe pain because of their wounds.  The appellant 
reported crying spells and problems with depression.  A 
history of suicide attempts was reported, and although no 
visual or auditory hallucinations were reported, psychotic 
episodes in the past were noted.  The appellant stated that 
he was uncomfortable "going out by himself" and fearful 
around crowds.  He further noted that he had periods during 
which he was amnesic; the examiner stated that it was 
difficult to determine whether these were dissociative 
episodes, fugue-like states, or alcohol-induced blackouts.

On mental status examination, it was noted that the appellant 
smelled of alcohol, but he and his ex-spouse denied he had 
been drinking.  He was oriented, had a good knowledge of 
current events, and his intelligence was estimated in the 
superior range.  His affect was appropriate to his mood, 
which was one of moderate anxiety.  The appellant displayed 
satisfactory attention and concentration.  Long-term memory 
was reported as generally intact, but some short-term memory 
problems were noted.  There was no evidence of hallucinations 
or delusions, and the appellant's common sense, reasoning, 
and judgment were within normal limits.  The diagnostic 
impressions were chronic bipolar disorder; alcohol 
dependence; multiple substance abuse; and personality 
disorder, not otherwise specified.

A subsequent August 1993 VA outpatient treatment record 
indicates that the appellant became nervous easily, was 
depressed, isolated, blue feeling, and not sleeping well, 
dreaming all the time.  His mood was dysphoric and his affect 
was anxious.  He was not psychotic.  No stressors were 
reported.  The impressions included post-traumatic stress 
disorder.

In written correspondence received by the VA in January 1994, 
the appellant stated that while aboard the USS BAUER he had 
been subjected to harassment, verbal abuse, and threats from 
the commanding officer.  The appellant reported that the USS 
BAUER had survived a typhoon on the way to the Gulf of 
Tonkin, listing several degrees past the limit that it had 
been designed to withstand and going under green water 
several times.  He stated they had been in serious danger of 
sinking.  It was at that time that the USS BAUER had had a 
narrow miss with another ship.  He noted that, during the 
typhoon, equipment had fallen on the radioman working next to 
him, breaking both of the man's arms.  The appellant reported 
that once they arrived at the Gulf of Tonkin, the USS BAUER 
had been involved with a number of skirmishes with PT boats.  
He further stated that the USS BAUER had shelled the 
coastline indiscriminately.  He reported that he had seen 
several helicopters sink into the Gulf, with no survivors.

After duty in the Gulf of Tonkin, the USS BAUER was stationed 
in Subic Bay, where a friend reportedly fell to his death 
between the USS BAUER and another ship.  He stated that his 
friend had died instantly.  The appellant stated that while 
in the Philippines he had been surrounded by a mob wielding 
knives and sticks.  He fought them off as best he could until 
some other sailors rescued him.  The appellant reported that, 
while at the hospital at Subic Bay, he saw two men who had 
been burned badly.  He had asked someone to help them but was 
told that the men were going to die anyway.  They had died a 
couple of hours later.  He further reported that, when he had 
arrived at the Manila hospital, he had seen two bodies on 
stretchers that had been cut in half by a restraining cable.  
The appellant stated that, while he had been hospitalized in 
Tennessee, a corpsman would withhold pain medication from 
another patient, who had a gaping wound in his knee.  The 
corpsman would also slice this patient's feet with a razor 
blade and pour jock itch medicine into the cuts.  On one 
occasion, the corpsman put a jar full of ticks into that 
patient's wound.  The appellant stated that corpsmen at the 
hospital had harassed and threatened him, and on one occasion 
had thrown billiard balls at him.

Records from the Social Security Administration show that in 
1994 an examining psychologist found that the appellant had a 
history of bipolar disorder, alcohol dependency and abuse, 
and a personality disorder with avoidance and 
passive/aggressive features.  VA outpatient treatment records 
dated in 1994 note diagnoses of alcohol abuse and bipolar 
disorder.  An entry in March 1994 indicates that the 
appellant was sleeping poorly and not concentrating.  It was 
noted that he was not taking medication and the examiner 
suspected recent alcohol intake.  No stressors were reported.  
The impressions were post-traumatic stress disorder and 
depression.  A March 1995 VA outpatient treatment record 
indicates that the appellant was having nightmares.  His mood 
was depressed and his affect was flat.  No stressors were 
reported.  The impression was post-traumatic stress disorder.

The appellant was admitted to a VA facility in September 1995 
for "drinking heavily."  He stated that he was having 
difficulty with his memory.  He initially agreed to enter the 
substance abuse treatment program but then declined because 
"his lawyer advised him not to go because it might interfere 
with his disability claim."  During his hospitalization, 
there was no evidence of psychosis, depression, or mania, but 
withdrawal was noted.  The discharge diagnoses were 
alcoholism and bipolar disorder, by history.

In December 1995 the appellant was treated as a VA outpatient 
for complaints of nightmares and intrusive thoughts.  No 
stressors were provided.  The impression was post-traumatic 
stress disorder.  In August 1996, the appellant stated that 
he was feeling down and was very shaky and irritable.  He 
stated his memory was poor.  Mood was depressed and his 
affect was flat.  No stressors were provided.  The impression 
was post-traumatic stress disorder.

The appellant also submitted a written statement of stressors 
that was received by the RO in October 1996.  He reported 
that while on the USS BAUER, there was a near miss with 
another ship.  He stated that the USS BAUER was fired upon 
with torpedoes by North Vietnamese PT boats, and he was 
required to shoot back.  The appellant stated that he killed 
several people.  He reported that a sailor caught his leg in 
the gun turret.  The sailor's leg was then amputated.  He saw 
"several" helicopters sink into the water, with no survivors.  
He noted that on a few occasions he saw bodies float by the 
ship.  The appellant reported that upon his arrival at the 
hospital at Subic Bay, he saw two men on stretchers that had 
been badly burned and unattended.  He asked someone to help 
them but was told they were going to die anyway.  They died a 
couple hours later.  He further reported that when he arrived 
at the Manila hospital, he saw two men on stretchers that had 
been cut in half by a cable and were left unattended.  He 
asked someone to help them but was told they were going to 
die anyway.  The appellant stated that when he was 
hospitalized in Memphis, Tennessee, one of his jobs was to 
take bodies to the morgue.  He was in the morgue during an 
autopsy of a girl who had been run over by a train.  He 
stated that he fainted.  He was also asked to take body parts 
to the incinerator.  On one occasion, he was carrying a bag 
that broke spilling the body parts.  The appellant reported 
that he had to retrieve the body parts and put them in 
another bag.

The appellant testified at a January 1997 personal hearing 
before the RO.  He reported that on the way to the Gulf of 
Tonkin, his ship, the USS BAUER, was in a "big typhoon."  
While in Japan, the appellant and a friend got on the wrong 
ship, and, rather than walk back off, they tried to jump from 
one ship to another.  His friend did not make it and died.  
The appellant stated that he did not know if his friend died 
instantly.  He further stated that in a hospital he saw two 
men that had been cut in half by a cable.  The appellant 
further stated that he saw a "dozen" helicopters crash into 
the water.  There were no survivors.  He further stated that 
the ship would proceed down the coast of Vietnam and the 
sailors were ordered to fire without seeing at whom they were 
firing.  The appellant further testified that, while he was 
hospitalized for his finger, he saw fifty-two people die in 
the beds next to him.  He also spoke of a soldier who lost 
his leg after stepping on a land mine.  An orderly in the 
hospital would slice the soldier's feet and put jock itch 
medicine and ticks in the soldier's wound.

In a statement received by the RO in February 1997, a former 
teacher of the appellant's reported noting a deterioration of 
the appellant's physical health since the mid-1970s.

A board of two VA psychiatrists examined the appellant in 
March 1997.  It was noted that the appellant's chart was not 
available for review.  The examiner noted that the appellant 
had difficulty remembering the sequence of events and days 
and, other than his last in-service hospitalization when he 
had had surgery on his hand, the reasons for his 
hospitalizations in service.  He stated that he had been 
hospitalized in service in psychiatric wards.  The appellant 
was extremely vague.  There was marked amnesia.  On 
examination, the appellant appeared depressed, and his speech 
was rambling.  He denied the use of alcohol in the last six 
months.  He stated that he cried daily, was sad most of the 
time, had a low energy level, and that his thinking and 
concentration were severely impaired.  Suicidal thoughts 
occurred weekly, and his appetite was poor.  The appellant 
stated that about every six months he would be hypomanic and 
would feel unusually active and not be depressed.  The 
appellant stated that he would have nightmares about the 
bodies of two people in a plane that were cut in half and 
killed and were in the corridor at the Clark Air Field 
Hospital.  He also had dreams of his best friend who jumped 
from one ship to another and drowned.  The appellant's range 
of intelligence was average, but he was not competent, with 
marked impairment of memory as well as cognitive impairment 
related to his heavy use of alcohol in the past.  The 
diagnoses were bipolar disorder, with most recent episode 
depressed; post-traumatic stress disorder, by history; and 
alcohol induced persisting dementia.

A March 1997 VA outpatient treatment record indicates that 
the appellant had trouble sleeping, anxiety, irritability, 
flashbacks, and intrusive thoughts about the Tonkin Gulf; 
however, no specific stressors were provided.  His mood was 
depressed, and his affect was flat.  The impression was post-
traumatic stress disorder.

A report from the United States Armed Services Center for 
Research of Unit Records was received in November 1998.  The 
Director for the Center for Research of Unit Records revealed 
the appellant's unit of assignment during the period of May 
1964 to September 1964.  The Director noted:

[T]he USS BAUER was deployed to the 
Western Pacific (WESTPAC) during 1964.  
In addition, the history documents that 
the USS BAUER recovered a naval officer 
who had dropped 40 feet to the sea from a 
helicopter when a cable snapped.  The 
history makes no mention of the other 
incidents as stated by [the appellant].

We have also reviewed the May-September 
1964 deck logs for the USS BAUER and are 
able to verify that the USS BAUER steamed 
in formation with the USS KEARSARGE.  
However, we are unable to verify that 
there was near-collision.  Also the deck 
logs and the U.S. Navy casualty files, 
available to us, do not list a Seaman 
King Hatt, from the USS BAUER, as being 
killed or injured during [the 
appellant's] tour of duty.  In addition, 
we are unable to verify any of [the 
appellant's] other stressors.

In order to conduct research into the 
incident involving the two men being cut 
in half by a restraining cable, [the 
appellant] must provide more specific 
information.  He should include the most 
specific date possible, the individual's 
full name, and the name of the aircraft 
carrier they were assigned.

[The appellant] stated that he was 
involved in an altercation in . . . the 
Philippines in which he and a friend 
fought off a mob of people wielding 
knives and sticks.  He was then 
transferred to the U. S. Naval Hospital, 
Subic Bay for medical treatment.  
Information regarding this medical 
treatment and the botched surgery on his 
hand at the U. S. Naval Hospital, 
Millington, Tennessee, should be in his 
[service records].

A VA psychological evaluation conducted in December 1998 
noted that the appellant was guarded at the beginning of the 
interview but that, as the interview progressed, he appeared 
less guarded and answered more questions, although his 
answers were vague and circumstantial.  His speech was 
hesitant, with some thought blocking noted.  His affect was 
constricted at the beginning of the examination, but he 
smiled and laughed towards the end.  His mood was depressed, 
and he reported frequent thoughts of suicide and 
hopelessness.  He stated that he cried several times daily, 
had low energy, decreased appetite, and did not enjoy things 
he formerly enjoyed.  It was reported that the appellant 
walked in his sleep and had recently tried to strangle his 
spouse in the middle of the night.  The examiner noted that 
the appellant was a poor historian, particularly regarding 
his military experience.  The appellant stated that he had 
recently begun to remember "many more things" that had 
happened during his service.  He was oriented in all spheres.  
Immediate memory was within normal limits for his age, as was 
delayed recall.  He had great difficulty with remote memory.  
He was not overly concrete.  His judgment, insight, and 
reliability were questionable.

The results of the psychological testing were positive for 
indices of depression, anxiety, and nervousness, with social 
alienation and strong obsessional characteristics.  The 
examiner further concluded:

With respect to the question of Post 
Traumatic Stress Disorder, [the 
appellant] was in a combat zone for a 
limited amount of time with no direct 
contact with the enemy.  The majority of 
the reported trauma emanated from 
vicarious experience which certainly, if 
accurate, could be traumatic.  However, 
there are numerous inconsistencies 
between the records reviewed, his earlier 
accounts of the events, and statements 
made during the current interview.  In 
addition, his spouse supplied a great 
deal of the biographical and historical 
information while [the appellant] 
remained uncertain and vague about most 
of the reported traumatic events.  
Further, [the appellant] complained of a 
"severe memory problem" and cognitive 
decline, but his current assessment does 
not fully support this.

. . . .

[The appellant] is a very poor historian 
with numerous examples of presenting 
inaccurate historical information.  Due 
to this lack of an accurate history, I do 
not feel that the diagnosis of Post 
Traumatic Stress Disorder is warranted at 
this time.

The diagnoses included anxiety disorder, not otherwise 
specified; bipolar disorder, by history; alcohol abuse, 
partial and sustained remission; and personality disorder, 
not otherwise specified with avoidant and antisocial 
personality features.

At a December 1998 VA psychiatric examination, the examiner 
noted that the appellant worried about killing villagers and 
a sailor on a Vietnamese gunboat.  The appellant also claimed 
to have flashbacks, "seeing the witnessing and seeing the 
bombing of the villages."  He stated that he has nightmares 
about those events at least three times per week and had 
flashbacks daily.  The examiner stated that the appellant was 
difficult to interview because he had difficulty remembering 
things in a sequence.  The appellant claimed to have mood 
swings, explosive anger, and feelings of depression.  The 
appellant stated that he had nightmares five times per week 
relating to events in the Subic Bay regarding the two men who 
were cut in half lying on gurneys.

Mental status examination revealed that the appellant 
appeared over-sedated, with halting speech.  The examiner 
reported that, although the appellant "came across as if he 
[were] an active alcoholic with some tremors in his hand" he 
denied drinking.  The examiner stated that the appellant's 
general demeanor and response seemed to suggest that he was 
denying his usage of alcohol.  His thought processes were 
goal directed, with a tendency to be tangential and 
circumstantial.  His mood was slightly depressed and somewhat 
anxious.  The appellant denied being actively suicidal or 
homicidal, and denied hallucinations.  He was oriented and 
remembered what he had for lunch, and the current president, 
but not the previous president.  Serial sevens were accurate 
and fast.  Similarity seemed intact, and he remembered three 
objects after five minutes.  The examiner could not make 
conclusions as to how much insight the appellant had into his 
problems but felt there was a significant amount of denial.  
The diagnoses included post-traumatic stress disorder, 
history of bipolar affective disorder, history of alcohol 
dependence and abuse, and passive dependent personality 
disorder.

A VA post-traumatic stress disorder examination was conducted 
in February 1999.  The appellant complained of being 
chronically depressed and cried often, although the examiner 
stated that during the examination the appellant did not cry 
and did not seem particularly depressed.  There was no 
evidence of psychosis.  The appellant stated that he still 
had nightmares and flashbacks of the things he witnessed in 
Vietnam, but not as often as he did since he had been put on 
new medication.  The appellant stated that while in the 
Tonkin Gulf, he saw a friend fall off the side of the ship 
and die.  He also said he saw men who had been killed during 
a plane landing, having been cut in half by braking wires.  
He told the examiner that he shot a North Vietnamese between 
his eyes when a Vietnamese boat came near the ship.  He also 
stated that he dreamt about the other people who had been 
killed or injured, particularly the loss of his friends.  The 
appellant's spouse stated that when the appellant did not 
take his medication he became manic and grandiose.  The 
appellant stated that he averaged twelve hours of sleep per 
day.  A long history of alcohol abuse was reported, although 
the appellant was in denial about the current amount of 
alcohol he drank.  Sensorium was intact, but there was a 
memory deficit.  Mood was one of mild depression and affect 
was somewhat blunted.  The diagnoses included bipolar 
disorder type II, chronic post-traumatic stress disorder, 
organic brain syndrome, and personality disorder not 
otherwise specified.




Analysis

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  There has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As discussed below, the Board finds 
that the recent changes in the law brought about by the 
enactment of the VCAA do not have any application or effect 
on the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  The Board finds that even 
though this law was enacted during the pendency of this 
appeal, and thus, has not been considered by the RO, there is 
no prejudice to the appellant in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision on this claim because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review. 

With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant was already of record and sufficient to complete 
his claim for benefits when the appellant filed his current 
claim.  The April 1999 supplemental statement of the case 
(SSOC) informed the appellant of the type of evidence needed 
to substantiate his claim for service connection.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the April 1999 SSOC informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  As 
discussed above, the RO has provided the appellant multiple 
appropriate VA examinations.  All medical records referenced 
by the appellant have been obtained, including those from 
private facilities.  There is no indication that relevant 
(i.e., pertaining to recent treatment for a psychiatric 
disorder) records exist that have not been obtained.  The 
Board concludes there is sufficient evidence to fairly decide 
the appellant's claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.  Further, the RO's 
efforts have complied with the instructions contained in the 
prior Remands from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  The regulations governing service 
connection for post-traumatic stress disorder differ from 
those governing service connection for other conditions 
because they require evidence of an in-service stressor 
rather than evidence of "incurrence or aggravation" of a 
disease or injury in service or within a postservice 
presumption period.  Moreau v. Brown, 9 Vet. App. 389 (1996).


1.  Post Traumatic Stress Disorder

Eligibility for a post-traumatic stress disorder service 
connection award requires:  (1) a current, clear medical 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  If the claimed stressor is not combat 
related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  On the other 
hand, if the veteran did engage in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  For these reasons, the determination of whether a 
veteran was engaged in combat with the enemy is particularly 
significant in post-traumatic stress disorder cases in light 
of the provisions of 38 U.S.C. § 1154(b) that specifically 
allow combat veterans, in certain circumstances, to use lay 
evidence to establish service incurrence of a disease or 
injury by relaxing the evidentiary requirements for 
adjudication of certain combat-related VA disability 
compensation claims.  Gaines v. West, 11 Vet. App. 353 
(1998).

The Court has also stated that a determination of combat 
status is to be made "on the basis of the evidence of 
record," and that section 1154(b) itself "does not require 
the acceptance of a veteran's assertion that he was engaged 
in combat."  Id.  The Court has also held that combat status 
may be determined "through the receipt of certain recognized 
military citations or other supportive evidence."  Id.  In 
the instant case, the appellant's Armed Forces of the United 
States Report of Transfer or Discharge, Department of Defense 
Form 214, reports that the appellant did not receive 
decorations, medals, badges, commendations, citations, or 
campaign ribbons.  However, foreign or sea duty of 
approximately four months was noted.  The appellant's 
military operating specialty was reported as a radioman.  The 
appellant's personnel records indicate that in May 1964 he 
was transferred for duty to the USS BAUER.  In September 1964 
he was transferred to the Naval Hospital at Subic Bay in the 
Philippines for treatment purposes.  Information received 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in October 1998 noted that the 
appellant was deployed to the Western Pacific during 1964.  
However, none of the stressor incidents involving the 
appellant firing upon the North Vietnamese, either in PT 
boats or along the coastline, was verified from the ship's 
locations, missions, operations, and significant activities.  
Accordingly, the Board finds that the evidence of record does 
not support a determination that the appellant served in 
combat.  Therefore, the appellant's testimony and statements 
alone are insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."

In May 1993 the RO requested that the appellant provide a 
detailed description of the specific traumatic events that 
produced the stress that resulted in the appellant's alleged 
post-traumatic stress disorder.  This information was to 
include the dates, units, and places the incidents occurred, 
as well as any names of people who died.  The appellant 
submitted statements in January 1994 and October 1996 
outlining these stressors.  Further, he testified before the 
RO in 1997.  The appellant stated that while aboard the USS 
BAUER survived a typhoon on the way to the Gulf of Tonkin, 
listing several degrees past the limit it was supposed to 
withstand and going under green water several times.  The 
appellant stated they were in serious danger of sinking.  It 
was at that time, that the USS BAUER had a narrow miss with 
another ship.  The appellant reported that once they arrived 
at the Gulf of Tonkin, the USS BAUER was involved with a 
number of skirmishes with PT boats.  He further stated that 
the USS BAUER would shell the coastline indiscriminately.  He 
reported that he saw several helicopters sink into the Gulf, 
with no survivors.  Nevertheless, USASCRUR did not verify the 
incidents described above.  They noted that the USS BAUER 
recovered a naval officer who dropped 40 feet to the sea from 
a helicopter when a cable snapped.  USASCRUR further noted 
that the USS BAUER steamed in formation with the USS KEARSAGE 
but there is no information regarding a near-collision.

After duty in the Gulf of Tonkin, the appellant stated that 
the USS BAUER was stationed in Subic Bay, where a friend fell 
to his death between the USS BAUER and another ship.  He 
stated that his friend died instantly.  USASCRUR reported no 
record of the seaman reported by the appellant as being 
listed as being killed or injured during the appellant's tour 
of duty.  The appellant further stated that while in the 
Philippines he was surrounded by a mob wielding knives and 
sticks.  He fought them off as best he could until some other 
sailors rescued him.  USASCRUR stated that this would be 
verifiable in the appellant's Official Military Personnel 
File; however, no such incident is reported in the 
appellant's service medical records or personnel file.

The appellant reported that while at the hospital at Subic 
Bay he saw two men who had been badly burned.  He asked 
someone to help them but was told they were going to die 
anyway.  They died a couple hours later.  He further reported 
that when he arrived at the Manila hospital, he saw two 
bodies on stretchers that had been cut in half by a 
restraining cable.  USASCRUR stated that more information 
would be necessary to verify this incident, to include the 
specific date, name of the individuals, and the name of the 
aircraft carrier they were assigned to.  By correspondence, 
dated in February 1998, the RO requested more specific 
information regarding the appellant's stressors and, in 
November 1998, the RO requested information noted by 
USASCRUR.  However, the appellant failed to respond to either 
of these requests.  As the Court has stated, "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The appellant stated that while hospitalized in Tennessee, a 
corpsman would withhold pain medication from a patient that 
had a gaping wound in his knee.  The corpsman would also 
slice this patient's feet with a razor blade and pour jock 
itch medicine in the cuts.  On one occasion, the corpsman put 
a jar full of ticks in his wound.  The appellant stated that 
the corpsmen at the hospital harassed and threatened him, and 
on one occasion threw billiard balls at him.  USASCRUR stated 
that "we are unable to verify any of [the appellant's] other 
stressors."

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
inservice stressors.  Additionally, the Board finds a number 
of inconsistencies regarding the appellant's statements as to 
the exact nature of the inservice stressors.  In July 1992 
the appellant stated he was having "very severe nightmares of 
the Vietnam War, very severe flashbacks of the Vietnam War, 
reliving the Vietnam War, lost close friends in the Vietnam 
War . . . ."  Additionally, the appellant reported 
experiencing flashbacks of villages being bombed in Vietnam.  
However, as discussed above, the appellant, although serving 
in the United States Navy during the Vietnam War, did not 
serve in combat.  In a statement received by the RO in 
January 1994, the appellant reported that when he arrived at 
the Manila hospital, he saw two bodies on stretchers that had 
been cut in half by a restraining cable.  In subsequent 
reports, these men were noted as alive, and although the 
appellant requested help for these men, the help was refused 
and they died thereafter.  In the appellant's initial 
stressor statement in 1994, he reported seeing several 
helicopters crash into the sea, with no survivors; however, 
in sworn testimony before the RO in 1997, the appellant 
stated that he saw a "dozen" helicopters crash.  Initially, 
he noted that he saw a friend die when he jumped from one 
ship to another while in Japan; however, in 1999, he stated 
that he saw a friend killed when he fell off the side of the 
ship while in the Gulf of Tonkin.

The appellant stated at an August 1993 VA psychiatric 
examination that, while in service, he injured his hand and 
was hospitalized for "a lengthy period of time."  He stated 
that he saw "a good bit of death during his time in the 
hospital" and he had vivid nightmares of those who died and 
were in severe pain because of their wounds.  Nevertheless, 
the examiner did not find these stressors to be sufficient to 
support a diagnosis of post-traumatic stress disorder, as the 
diagnoses included chronic bipolar disorder, alcohol 
dependence, multiple substance abuse, and personality 
disorder, not otherwise specified.

The appellant has been shown to be a poor historian, 
particularly regarding his military experience, with 
questionable reliability.  Examiners have found that the 
appellant has difficulty with remote memory.  The VA 
psychologist in December 1998 reported numerous examples of 
the appellant presenting inaccurate historical information 
and therefore felt that the diagnosis of post traumatic 
stress disorder was not warranted.  Although recent VA 
psychiatric examinations in December 1998 and February 1999 
found diagnostic impressions of post-traumatic stress 
disorder, one examiner remarked that the appellant had 
difficulty remembering things in a sequence and the other 
found a memory deficit.  It has been noted that the 
appellant's spouse provided the biographical background.  
Neither examiner provided a verified stressor upon which 
their diagnosis of post-traumatic stress disorder was based.

The Court has held that, as in this case, although a clear 
post-traumatic stress disorder diagnosis (which necessarily 
presumes the sufficiency of stressors to cause the post-
traumatic stress disorder) is established in this case, that 
does not end the inquiry because that diagnosis satisfies 
only one element required in order for service connection for 
post-traumatic stress disorder to be awarded.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  There must also be evidence 
establishing the occurrence of the stressor.  Id.  An opinion 
by a mental health professional based on a post-service 
examination of the appellant cannot be used to establish the 
occurrence of the stressor.  Id.  Accordingly, although the 
evidence of record contains diagnoses of post-traumatic 
stress disorder, because the appellant did not engage in 
combat and is without corroborating credible supporting 
evidence of his claimed inservice stressors, service 
connection for post-traumatic stress disorder is not 
warranted.


2.  Acquired Psychiatric Disorder, Other Than Post-Traumatic 
Stress Disorder

With regard to a psychiatric disorder other than PTSD, the 
evidence reveals that, during service, the appellant was 
diagnosed with a personality disorder.  No other psychiatric 
disorder was shown in service by the evidence of record.  
Additionally, a psychosis was not shown within one year 
subsequent to service discharge.  Currently, the appellant 
has been diagnosed with chronic bipolar disorder and passive 
dependent personality disorder.  For VA compensation 
purposes, personality disorders are not diseases or injuries 
within the meaning of applicable legislation and are, 
therefore, not eligible for service connection.  38 C.F.R. 
§ 3.303(c) (2001).  Bipolar disorder has not been related to 
service or any incident therein.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 


